UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 5, 2007 COLLECTORS UNIVERSE, INC. (Exact name of registrant as specified in its charter) Delaware 0-27887 33-0846191 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 1921 E. Alton Avenue, Santa Ana, California 92705 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(949) 567-1234 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. Bylaw Amendment. On December 5, 2007, the Board of Directors of the Company, pursuant to the authority conferred on it by Section 8 of Article VII of the Company’s Bylaws, amended and restated, in its entirety, Article V of the Company’s Bylaws, entitled “Stock,” to allow for the electronic registration, issuance and transfer of the Company’s stock, without the issuance of physical stock certificates.The amendment and restatement of Article V is intended to make the Company eligible to participate in a direct registration program operated by a clearing agency registered under Section 17A of the Securities Exchange Act of 1934, as amended. This Bylaw amendment, which is effective as of December 5, 2007, continues to permit shareholders to obtain a physical stock certificate upon request.The Bylaw amendment also allows the Company (subject to applicable law and the rules of any stock exchange or stock market on which such shares are listed) not to provide certain annual statements typically required to be made to holders of uncertificated shares in a direct registration program who elect to have their shares represented by physical stock certificates. The foregoing description of the Bylaw amendment is qualified in its entirety by reference to Article V of the Amended and Restated Bylaws, a copy of which is filed as Exhibit 3.3 to this report and is incorporated by reference into this description. Item 9.01Financial Statements and Exhibits (d)Exhibits. Exhibit No. Description Exhibit 3.3 Amended & Restated Bylaws of the Corporation, effective as of December 5, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Current Report to be signed on its behalf by the undersigned, hereunto duly authorized. COLLECTORS UNIVERSE, INC. Dated:December 10, 2007By:/s/ JOSEPH J. WALLACE Joseph J. Wallace, Chief Financial Officer S-1 EXHIBIT INDEX Exhibit No. Description Exhibit 3.3 Amended & Restated Bylaws of the Corporation, effective as of December 5, 2007 E-1
